Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  improper wording. The limitation “d) producing an image depicting the ROI, at least in part, on the concentrations of the two or more contrast agents” does not read correctly. The examiner believes a word may be missing, such as “based” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas (“Rapid Simultaneous Detection of Multiple Contrast Agents Using Magnetic Resonance Fingerprinting”).

Regarding claim 1, Haas teaches a method of dynamic, contrast-enhanced, magnetic resonance fingerprinting (MRF), the method including steps comprising: 
	a) acquiring, with a magnetic resonance imaging (MRI) system using a series of variable sequence blocks that cause one or more resonance species in a region of interest (ROI) of a subject having received a dose of two or more contrast agents having at least two different relaxivities to simultaneously produce individual magnetic resonance signals, the simultaneously produced individual magnetic resonance signals as MRF signal evolutions [Materials and Methods section, wherein MRF pulse sequences produce signal evolutions and wherein Manetivist and Feraheme contrast agents are used. See also rest of reference.]; 
	b) comparing, using a computer system, the acquired MRF signal evolutions to a dictionary of signal evolutions to determine quantitative values for two or more parameters of the one or more resonant species based, at least in part, on matching the acquired MRF signal evolutions to a set of known signal evolutions stored in the dictionary, wherein the two or more parameters include at least a T1 relaxation time and a T2 relaxation time [Materials and Methods section, wherein T1 and T2 maps are derived using MRF dictionaries. See also rest of reference.]; 
	c) determining, using the computer system and a computer model that relates the different relaxivities, the T1 relaxation time, the T2 relaxation time, and concentrations of the [Materials and Methods section, wherein the concentrations of the contrast agents are determined using the T1 maps, T2 maps, and the relaxivities. See also rest of reference.]; and 
	d) producing an image depicting the ROI, at least in part, on the concentrations of the two or more contrast agents [See Fig. 1-2 and materials and methods section, wherein the maps and images are used to determine relaxivities and depict concentration. See also rest of reference.].

Regarding claim 4, Haas further teaches wherein step a) includes performing a fast imaging with steady-state free precession (FISP) acquisition kernel [Materials and Methods section, wherein FISP pulse sequences are executed. See also rest of reference.].

Regarding claim 6, the same reasons for rejection as claim 1 above also apply to this claim. Claim 6 is merely the apparatus version of claim 1.

Regarding claim 9, the same reasons for rejection as claim 4 above also apply to this claim. Claim 9 is merely the apparatus version of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Haas, in view of Brady-Kalnay (US 2014/0292328).

Regarding claim 2, Haas teaches the limitations of claim 1, which this claim depends from.
	However, Haas is silent in teaching wherein the image indicates contrast attributable to two different tissue compartments in the ROI or two different molecular targets in the subject.
	Brady-Kalnay, which is also in the field of MRI, teaches wherein the image indicates contrast attributable to two different tissue compartments in the ROI or two different molecular targets in the subject [¶0013; ¶0027; ¶0036; See also Fig. 1C. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Haas and Brady-Kalnay because both Haas and Brady-Kalnay teach the use of multiple contrast agents and Brady-Kalnay teaches that it is beneficial to use multiple contrast agents to distinguish voxels that contain small amounts [Brady-Kalnay - ¶0027].

Regarding claim 7, the same reasons for rejection as claim 2 above also apply to this claim. Claim 7 is merely the apparatus version of claim 2.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Haas, in view of Catanzaro (“A R2p/R1p Ratiometric Procedure to Assess Matrix Metalloproteinase-2 Activity by Magnetic Resonance Imaging**”), in view of Hayashi (US 2015/0173847).

Regarding claim 3, Haas teaches the limitations of claim 1, which this claim depends from.
	Haas further teaches the computer model which relates the variables including: T1 is a post-contrast T1 relaxation value of tissue in the ROI [Materials and Methods section, wherein T1 maps are used to determine concentrations.], T2 is a post-contrast T2 relaxation value [Materials and Methods section, wherein T2 maps are used to determine concentrations.]; [A] is a -18-WO 2018/187760PCT/US2018/026580 concentration of a first of the two or more contrast agents [Materials and Methods section, concentrations are determined.]; r1A is an r1 relaxivity of first of the two or more contrast agents [Materials and Methods section, wherein T2 maps are used to derive relaxivities.]; r2A is a r2 relaxivity of first of the two or more contrast agents [Materials and Methods section, wherein T2 maps are used to derive relaxivities.]; [B] is a concentration of a second of the two or more contrast agents [Materials and Methods section, concentrations are determined.]; r1B is an r1 relaxivity of second of the two or more contrast agents [Materials and Methods section, wherein T2 maps are used to derive relaxivities.]; and r2B is a r2 relaxivity of second of the two or more contrast agents [Materials and Methods section, wherein T2 maps are used to derive relaxivities.].
	However, Haas is silent in teaching 
    PNG
    media_image1.png
    56
    598
    media_image1.png
    Greyscale

	Catanzaro, which is also in the field of MRI, teaches a model including:
1/T1 = r1A*[A] + r1B*[B] and 1/T2 = r2A*[A] + r2B*[B] [See equations 1a and 1b and rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Haas and Catanzaro because Haas teaches determining concentrations of contrast agents using relaxation parameters (T1 an T2) and relaxivities and Catanzaro teaches there is a known equation that can determine concentrations using relaxivities and relaxation parameters [Catanzaro – See equations 1a and 1b]. 
	However, both Haas and Catanzaro are silent in teaching wherein the equation includes 1/T10 and 1/T20. 
	Hayashi, which is also in the field of MRI, teaches wherein the equation includes 1/T10 and 1/T20 [See ¶0102 and equations 6 and 7]. 
0 and 1/T20 respectively [See ¶0102 and equations 6 and 7]. 

Regarding claim 8, the same reasons for rejection as claim 3 above also apply to this claim. Claim 8 is merely the apparatus version of claim 3.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Haas, in view of Jiang (“MR Fingerprinting Using Fast Imaging with Steady State Precession (FISP) with Spiral Readout”).

Regarding claim 5, Haas teaches the limitations of claim 4, which this claim depends from.
	Haas further teaches wherein performing the FISP acquisition kernel includes sampling k-space [Materials and Methods section, wherein FISP pulse sequences are executed. See also rest of reference.].
	However, Haas is silent in teaching using spiral trajectories.
[See Fig. 1c, wherein spiral trajectories are used. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Haas and Jiang because Haas and Jiang both teach using Magnetic Resonance Fingerprinting (MRF) and using FISP pulse sequences and Jiang teaches that it is known to acquire k-space with spiral trajectories when using MRF-FISP pulse sequences [Jiang – Fig. 1c and corresponding description]. 

Regarding claim 10, the same reasons for rejection as claim 5 above also apply to this claim. Claim 10 is merely the apparatus version of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896